Francis E. Sweeney, Sr., J.,
concurring in part and dissenting in part. I strongly agree with the majority that the physical contact requirement is contrary to public policy and R.C. 3937.18 and should be abandoned. However, I disagree with the majority’s creation of a new requirement that insureds seeking recovery cannot go forward with their case unless they can present independent third-party testimony (the corroborative evidence test). I believe this new *310requirement is contrary to public policy and undermines the purpose of R.C. 3937.18 by unnecessarily increasing the plaintiffs burden of proof, which will create the harsh result of preventing many insureds with legitimate claims from having any chance of recovery. The majority’s concern of potential fraudulent claims does not outweigh the right of plaintiffs to be given the opportunity to persuade the trier of fact that their claims are valid. Furthermore, the genuineness of their claims can be adequately tested by our traditional adversary process. Accordingly, I must dissent.
The majority correctly notes that R.C. 3937.18 will be “ ‘construed liberally in order to effectuate the legislative purpose that coverage be provided to persons who are injured through the acts of uninsured motorists.’ ” See Travelers Indemn. Co. v. Reddick (1974), 37 Ohio St.2d 119, 123, 66 O.O.2d 259, 262, 308 N.E.2d 454, 457. The purpose of Ohio’s uninsured motorist statute is to place an injured party in the same position that he or she would otherwise be if the tortfeasor were insured. Bartlett v. Nationwide Mut. Ins. Co. (1973), 33 Ohio St.2d 50, 62 O.O.2d 406, 294 N.E.2d 665. However, while recognizing that uninsured motorist coverage was designed to protect insureds, the majority then contradicts itself by creating a new barrier to recovery, an unnecessary and unjustified requirement that the plaintiff must provide independent third-party testimony to go forward with his or her claim. The majority undermines the purpose of the statute by placing a much higher burden on these insureds than is imposed on other insureds. The result of this decision is that insureds with legitimate claims will be prohibited from presenting their case to a trier of fact solely because no independent third party witnessed the accident. This is contrary to public policy and R.C. 3937.18.
Several jurisdictions have specifically rejected both the physical contact and corroboration requirements as contrary to public policy and untenably contrary to the legislative purpose behind uninsured motorist statutes. Keystone Ins. Co. v. Raffile (1993), 225 Conn. 223, 622 A.2d 564; Lanzo v. State Farm Mut. Ins. Co. (Me.1987), 524 A.2d 47, 50; Perez v. Am. Bankers Ins. Co. (1979), 81 N.J. 415, 419, 409 A.2d 269, 271 (imposition of the requirement of corroboration in noncontact cases adds a substantial condition to the mandated coverage not sanctioned by the legislature); Pin Pin H. Su v. Kemper Ins. Cos./Am. Motorists Ins. Co. (R.I.1981), 431 A.2d 416, 419. These courts, in weighing the potential of fraudulent claims with the potential loss of valid claims that cannot be corroborated independent of the claimant’s version of the facts, have found that “the scale must tip in favor of the claimant and that a standard requiring corroborative evidence independent of the claimant’s testimony is not warranted.” Raffile, supra, at 233, 622 A.2d at 570. “The fact that some claims might be manufactured by unscrupulous individuals cannot justify the wholesale rejection of all claims in which injury is caused by an unidentified driver simply because the *311injured party lacks third party witnesses or physical evidence of an unidentified driver.” Id. “[A] corroboration requirement would accomplish little to prevent fraud if a claimant, so inclined, would bolster his fraudulent claim with sham ‘eyewitnesses’ or manufactured corroborative evidence.” Id. at 234, 622 A.2d at 570. Furthermore, the fear of fraudulent claims does not justify the judicial deprivation of a plaintiffs right to bring an action in tort, as the genuineness of such claims can be adequately tested by our adversary process. DeMello v. First Ins. Co. of Hawaii Ltd. (1974), 55 Haw. 519, 526, 523 P.2d 304, 308. It should not be forgotten that lack of a corroboration requirement, like the elimination of the physical contact requirement, does not diminish the plaintiffs burden to prove that the accident actually did occur. This is a question of fact to be determined by the jury, or the judge if demand for a jury trial is not made. Brown v. Progressive Mut. Ins. Co. (Fla.1971), 249 So.2d 429. An injured party should be given the opportunity to sustain the burden of proof that an accident did occur, and should be entitled to recover if the trier of fact so determines, regardless of physical contact or the existence of corroborative evidence. The scarcity of evidence should not defeat the plaintiffs right to persuade the trier of fact that his or her claim is valid. The absence of corroboration is a factor that goes to the weight of the plaintiffs case rather than to his or her ability to bring the case before the trier of fact. Raffile, supra, at 236, 622 A.2d at 571. I believe that the traditional tests of credibility, testimony under oath and cross-examination, coupled with plaintiffs burden of proof, are sufficient to provide protection against fraudulent claims. See id.
The above rationale is the same as that employed by other jurisdictions which have determined that the physical contact requirement should be eliminated. See majority opinion, footnote 1. It is interesting that, contrary to the majority’s assertion, almost all of the many cases cited in the majority’s footnote 1 did not impose a corroborative evidence test, or any other test, to replace the physical contact requirement. See id. This is not surprising, as a corroborative evidence requirement contradicts the rationale that this matter is a question of fact for the jury and that the fear of fraudulent claims does not outweigh denying a plaintiff with no eyewitnesses any chance of recovery. Thus, while the majority states that “we are confident that the jury system will be able to distinguish between legitimate cases and fraudulent ones,” its action of prohibiting a claim to go forward unless the plaintiff has corroborative evidence demonstrates that it does not trust the jury or other trier of fact to determine, based on whatever evidence is presented, whether a claim is false or true.
In conclusion, while I agree that we should eliminate the physical contact requirement, I do not believe that we should replace it with another unjust and unnecessary requirement. As the majority so aptly stated, we should be “confi*312dent that the jury system will be able to distinguish between legitimate cases and fraudulent ones.”
Based on the foregoing, I would affirm the court of appeals’ judgment which found the “physical contact” requirement of the uninsured motorist provision to be invalid and unenforceable.